Citation Nr: 1826084	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-11 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder disability.

2.  Entitlement to an initial rating in excess of 10 percent for residual surgical scars, right and left hip.

3.  Entitlement to an initial rating for a right hip disability, in excess of 10 percent prior to December 7, 2011, and in excess of 20 percent thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the left hip.

5.  Entitlement to an initial rating in excess of 10 percent for limitation of extension of the left hip.  

6.  Entitlement to an initial compensable rating for a left knee disability, prior to December 7, 2011, and a rating in excess of 10 percent thereafter.
REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 to March 2006.  

This appeal comes to the Board of Veterans' Appeals (Board) from December 2006 and February 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2012 rating decision, service connection for residual scar of the left and right hip was granted with a 10 percent evaluation, effective March 16, 2006.  Additionally, increased ratings for status post-surgical scar, right hip fracture, from noncompensable to 10 percent, effective March 16, 2006, and 20 percent December 7, 2011; status post-femoral neck fracture, left hip, from noncompensable to 10 percent, effective December 7, 2011; and left knee degenerative joint disease, from noncompensable to 10 percent, effective December 7, 2011, were granted.  The issues are reflected on the cover page, accordingly. 

The Veteran had a hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of that proceeding has been associated with the claims file.

This matter was previously remanded in June 2010, April 2012, October 2015, January 2016, and June 2017.  The Board regrets the additional delay, but the appeal is again, REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary regarding the Veteran's increased rating claims for her scars, left hip, right hip, and left knee disabilities and remand for SOC is warranted for her claim for service connection for bilateral shoulder condition.

As an initial matter, the issue of entitlement to service connection for bilateral shoulder condition was most recently remanded in June 2017 for issuance of a SOC.  To date, the AOJ has not provided the Veteran with a SOC.  The Board acknowledges that at the December 2017 hearing the Board took testimony regarding the Veteran's bilateral shoulder condition; however, upon further review of the record, the Board finds that remand for SOC is needed.  As such, the matter is again remanded.  

Moreover, the Board notes that the Veteran was most recently afforded a VA examination for her service-connected disabilities in December 2011.  At her December 2017 Board hearing, the Veteran testified to experiencing more pain and more symptoms; thus she has essentially contended that the symptoms associated with her service-connected disabilities have worsened since the December 2011 examination.  Moreover, the record indicates that the Veteran has been receiving VA treatment; however updated treatment records have not been associated with the claims file since 2012.  As such, the Board finds that the evidence of record does not adequate portray her current level of disability.  

Where a veteran asserts that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds the most recent VA examination is too remote and a new examination is warranted.

Updated treatment records should also be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, obtain any outstanding VA and private treatment records and associate them with the claims file. 

2.  Provide the Veteran a SOC addressing the issue of service connection for bilateral shoulder disability.  The Veteran and her representative must be informed of the time period allowed for filing a substantive appeal.  If, and only if, a timely appeal is filed, the matter should be returned to the Board. 

3.  Then, schedule the Veteran for a VA examination to determine the current severity and symptoms of her service-connected left knee disability as well as her service-connected left and right hip disabilities.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies must be performed. 

(a) To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for each hip and left knee.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

(b) If the examinations are conducted not during a flare-up, then the examiner should provide an opinion as to additional functional loss during flare-ups based on estimates derived from medical history on examination and other relevant information in the claims file, including lay statements of the Veteran.

A complete rationale for all opinions should be provided. If the examiner cannot render an opinion without resorting to speculation, the examiner must explain why speculation is required.  The report prepared must be typed.

4.  Then, schedule the Veteran for an appropriate VA scar examination to determine the current severity of her service-connected residual surgical scars, right and left hip.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies must be performed.  

To the extent possible, the examiner should evaluate the Veteran's residual surgical scars, right and left hip and indicate whether any scar is unstable or painful, or causes other impairment.
A complete rationale for all opinions should be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must explain why speculation is required.  The report prepared must be typed.

5.  The AOJ must notify the Veteran that it is her responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequence for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Then readjudicate the claims.  If any of the benefits sought are not granted in full, furnish the Veteran and her representative with a supplemental statement of the case and return the appeal to the Board.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




